


EXHIBIT 10.25

        As disclosed in the annual report on form 10-K filed by Midwest
Generation, this is not an agreement to which Midwest Generation is a party.
However, because it contains a number of provisions to which Midwest Generation
is bound, it is incorporated by reference. This caption does not constitute a
part of the Guarantee.

--------------------------------------------------------------------------------

GUARANTEE

Dated as of December 11, 2003

in favor of

CITICORP NORTH AMERICA, INC., as Administrative Agent

made by

MIDWEST GENERATION EME, LLC
as Guarantor

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        GUARANTEE dated as of December 11, 2003, between MIDWEST GENERATION EME,
LLC, a limited liability company duly organized and validly existing under the
laws of the State of Delaware (the "Guarantor"); and CITICORP NORTH AMERICA,
INC, as administrative agent for the lenders or other financial institutions or
entities party, as lenders, to the Credit Agreement referred to below (in such
capacity, together with its successors in such capacity, the "Administrative
Agent").

        Mission Energy Holdings International, Inc., a corporation organized
under the laws of the State of Delaware (the "Borrower"), certain lenders and
the Administrative Agent are parties to a Credit Agreement dated as of
December 11, 2003 (as modified and supplemented and in effect from time to time,
the "Credit Agreement"), providing, subject to the terms and conditions thereof,
for loans to be made by said lenders to the Borrower in an aggregate principal
amount not exceeding $800,000,000.

        To induce said lenders to enter into the Credit Agreement and to extend
credit thereunder, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Guarantor has agreed (to
the extent hereinafter provided), along with the other BV Holdings Guarantors,
to jointly and severally guarantee the Guaranteed Obligations (as hereinafter
defined). Accordingly, the parties hereto agree as follows:

        Section 1.    Definitions.    Capitalized terms not otherwise defined
herein shall have the meanings set forth in Annex A hereto.

        Section 2.    The Guarantee.    

        2.01    The Guarantee.    Subject to the limitations set forth in
Sections 2.08 and 2.09, the Guarantor hereby, along with the other BV Holdings
Guarantors, jointly and severally guarantee to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest on the Loans made by the Lenders to
the Borrower and all other amounts from time to time owing to the Lenders or the
Administrative Agent by the Borrower under the Credit Agreement, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the "Guaranteed Obligations"). The Guarantor hereby further
agrees that if the Borrower shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantor, along with the other BV Holdings Guarantors, jointly
and severally will promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

        2.02    Obligations Unconditional.    Subject to the limitations set
forth in Sections 2.08 and 2.09, the obligations of the Guarantor under
Section 2.01 (along with the obligations of the other BV Holdings Guarantors
under the other BV Holdings Guarantees) are absolute and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Credit Agreement or any other agreement or instrument
referred to herein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 2.02 that the obligations of the Guarantor hereunder (and the
obligations of the other BV Holdings Guarantors under the other BV Holdings
Guarantees) shall be absolute and unconditional, joint and several, under any
and all circumstances. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Guarantor hereunder which shall remain absolute
and unconditional as described above:

          (i)  at any time or from time to time, without notice to the
Guarantor, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

--------------------------------------------------------------------------------

         (ii)  any of the acts mentioned in any of the provisions of the Credit
Agreement or any other agreement or instrument referred to herein shall be done
or omitted;

        (iii)  the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under the Credit Agreement
or any other agreement or instrument referred to herein shall be waived or any
other guarantee of any of the Guaranteed Obligations or any security therefor
shall be released or exchanged in whole or in part or otherwise dealt with; or

        (iv)  any lien or security interest granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Guaranteed Obligations shall fail to be perfected.

The Guarantor hereby expressly waives, to the extent permitted by applicable
law, diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against the Borrower under the
Credit Agreement or any other agreement or instrument referred to herein, or
against any other Person under any other guarantee (including other BV Holdings
Guarantees) of, or security for, any of the Guaranteed Obligations.

        2.03    Reinstatement.    The obligations of the Guarantor under this
Section 2 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Guarantor, along with the other BV
Holdings Guarantors, jointly and severally agree that they will indemnify the
Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, fees of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

        2.04    Subrogation.    The Guarantor hereby waives all rights of
subrogation or contribution, whether arising by contract or operation of law
(including, without limitation, any such right arising under the Federal
Bankruptcy Code) or otherwise by reason of any payment by it pursuant to the
provisions of this Section 2 and further agrees with the Borrower for the
benefit of each of its creditors (including, without limitation, each Lender and
the Administrative Agent) that any such payment by it shall constitute a
contribution of capital by the Guarantor to the Borrower (or an investment in
the equity capital of the Borrower by the Guarantor).

        2.05    Remedies.    The Guarantor, along with the other BV Holdings
Guarantors, jointly and severally agree that, as between the Guarantor, the
other BV Holdings Guarantors and the Lenders, the obligations of the Borrower
under the Credit Agreement may be declared to be forthwith due and payable as
provided in Section 8.3 of the Credit Agreement (and shall be deemed to have
become automatically due and payable in the circumstances provided in said
Section 8.2 of the Credit Agreement) for purposes of Section 2.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantor for purposes of Section 2.01.

        2.06    Instrument for the Payment of Money; Post-Default
Interest.    The Guarantor hereby acknowledges that the guarantee in this
Section 2 constitutes an instrument for the payment of money, and consents and
agrees that any Lender or the Administrative Agent, at its sole option, in the
event of a dispute by the Guarantor in the payment of any moneys due hereunder,
shall have the right to bring motion action under New York CPLR Section 3213. In
addition, the Guarantor hereby agrees that (without regard to the limitation
contained in Section 2.09) in the event it shall fail to pay in full any amount
owing by it hereunder on the date upon which the same shall become due (whether
upon demand or otherwise), it shall be obligated to pay interest at the
Post-Default Rate in respect of such

--------------------------------------------------------------------------------


amount for each day during the period from and including the due date thereof to
but excluding the date the same shall be paid in full, such interest to be
payable upon demand of the Administrative Agent.

        2.07    Continuing Guarantee.    The guarantee in this Section 2 is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

        2.08    General Limitation on Guarantee Obligations.    In any action or
proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of the Guarantor under Section 2.01
would otherwise be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 2.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by the Guarantor, the Administrative Agent, the Lenders or any other
Person, be automatically limited and reduced to the highest amount that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

        2.09    Dollar Limitation on Guarantee Obligations.    Notwithstanding
the foregoing provisions of this Section 2, the aggregate amount that the
Guarantor may be required to pay under Section 2.01, plus the amounts required
to be paid by the other BV Holdings Guarantors under the other BV Holdings
Guarantees, shall not exceed an amount equal to the principal amount of the
Loans on the Closing Date (and if less the aggregate principal amount of the
Loans outstanding at any time), plus accrued and unpaid interest (whether due
after acceleration or otherwise, applicable fees, expenses and all other amounts
payable with respect to such Loans under the Loan Documents.

        2.10.    Rights of Contribution.    The Guarantor hereby agrees, and
each other BV Holdings Guarantor has agreed in its respective BV Holdings
Guarantee that, as between themselves, that if any of the BV Holdings Guarantors
shall become an Excess Funding Guarantor (as defined below) by reason of the
payment by such BV Holdings Guarantor of any Guaranteed Obligations, each other
BV Holdings Guarantor shall, on demand of such Excess Funding Guarantor (but
subject to the next sentence), pay to such Excess Funding Guarantor an amount
equal to such BV Holdings Guarantor's Pro Rata Share (as defined below and
determined, for this purpose, without reference to the properties, debts and
liabilities of such Excess Funding Guarantor) of the Excess Payment (as defined
below) in respect of such Guaranteed Obligations. The payment obligation of a BV
Holdings Guarantor to any Excess Funding Guarantor under this Section 2.10 shall
be subordinate and subject in right of payment to the prior payment in full of
the obligations of such BV Holdings Guarantor under the other provisions of this
Article and such Excess Funding Guarantor shall not exercise any right or remedy
with respect to such excess until payment and satisfaction in full of all of
such obligations.

        For purposes of this Section 2.10, (i) "Excess Funding Guarantor" means,
in respect of any Guaranteed Obligations, a BV Holdings Guarantor that has paid
an amount in excess of its Pro Rata Share of such Guaranteed Obligations,
(ii) "Excess Payment" means, in respect of any Guaranteed Obligations, the
amount paid by an Excess Funding Guarantor in excess of its Pro Rata Share of
such Guaranteed Obligations and (iii) "Pro Rata Share" means, for any BV
Holdings Guarantor, the ratio (expressed as a percentage) of (x) the amount by
which the aggregate present fair saleable value of all properties of such BV
Holdings Guarantor (excluding any shares of stock of any other BV Holdings
Guarantor) exceeds the amount of all the debts and liabilities of such BV
Holdings Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such BV Holdings
Guarantor hereunder and any obligations of any other BV Holdings Guarantor that
have been Guaranteed by such BV Holdings Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of all of the BV Holdings
Guarantors exceeds the amount of all the debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of the Borrower and the BV Holdings Guarantors hereunder and
under the other Loan Documents) of all of the BV Holdings Guarantors.

--------------------------------------------------------------------------------


        Section 3.    Representations and Warranties.    The Guarantor
represents and warrants as of the Effective Date with respect to itself and with
respect to its Subsidiaries, to the Lenders and the Administrative Agent that:

        3.01    Organization; Power; Compliance with Law and Contractual
Obligations.    Each of the Guarantor and its Subsidiaries (a) is a corporation
or a limited liability company validly organized and existing and in good
standing under the laws of the state of its incorporation or organization,
(b) is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction where the nature of its business requires such
qualification, (c) has all requisite corporate or limited liability company
power and authority and holds all material requisite governmental licenses,
permits and other approvals to conduct its business substantially as currently
conducted by it and, in the case of the Guarantor, perform its obligations
hereunder and (d) is in compliance with all laws, governmental regulations
(including ERISA and Federal Reserve regulations), court decrees, orders and
Contractual Obligations applicable to it, except, with respect to clauses (b),
(c) and (d) to the extent that the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

        3.02    Due Authorization; Non-Contravention.    The execution, delivery
and performance by the Guarantor of this Agreement is within the Guarantor's
limited liability company powers, has been duly authorized by all necessary
limited liability company action, and does not:

        (a)   contravene the Guarantor's Organic Documents;

        (b)   contravene any law, governmental regulation, court decree or order
or material Contractual Obligation binding on or affecting the Guarantor or its
Subsidiaries; or

        (c)   result in, or require the creation or imposition of, any Lien on
any of the Guarantor's or its Subsidiaries' properties.

        3.03    Governmental Approval; Regulation.    

        (a)   No authorization, consent, approval, license, exemption of or
filing or registration with any court or governmental authority or regulatory
body ("Governmental Approval") is required for the Guarantor to execute and
perform its obligations hereunder, except for those which have been duly
obtained or effected. No material Governmental Approval is required for the
Guarantor or its Subsidiaries to carry on its business, except for those which
have been duly obtained or effected.

        (b)   Neither the Guarantor nor its Subsidiaries is (i) subject to any
regulation as an "investment company" under the Investment Company Act of 1940,
as amended, or (ii) a "holding company" or a "subsidiary" or an "affiliate" of a
"holding company" that is subject to the Public Utility Holding Company Act of
1935, as amended, except Section 9(a)(2), 32 or 33 thereof. The Guarantor or its
Subsidiaries are not otherwise subject to any regulation as a "public utility"
under any other applicable law, rule or regulation, which would have a Material
Adverse Effect.

        3.04    Validity.    This Agreement constitutes the legal, valid and
binding obligations of the Guarantor enforceable in accordance with their
respective terms (except as may be limited by bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors' rights generally and
general principles of equity).

        3.05    Financial Information.    The unaudited consolidated balance
sheet of the Guarantor and its Subsidiaries as at December 31, 2002, and the
related consolidated statement of income of the Guarantor and its Subsidiaries,
copies of which have been furnished to the Administrative Agent, have been
prepared using GAAP and present fairly in all material respects the consolidated
financial condition of the Guarantor and its Subsidiaries as at the dates
thereof and the results of their operations for the period then ended.

        3.06    No Material Adverse Change.    There has not occurred any event
or condition having a Material Adverse Effect since December 31, 2002, except as
otherwise disclosed in the Relevant Public Filings.

--------------------------------------------------------------------------------


        3.07    Litigation.    Except as disclosed in the Relevant Public
Filings, there is no pending or, to the knowledge of the Guarantor or its
Subsidiaries, threatened litigation, action, proceeding, or labor controversy
affecting the Guarantor or its Subsidiaries, or any of its properties,
businesses, assets or revenues, which, if adversely determined (taking into
account any insurance proceeds payable under a policy where the insurer has
accepted coverage without any reservations), would have a Material Adverse
Effect or which purports to adversely affect the legality, validity or
enforceability of this Agreement.

        3.08    Ownership of Properties.    

        (a)   Except as set forth (i) on Schedule 3.08(a) hereto and (ii) in the
Correlative Financing Provisions, each of the Guarantor and its Subsidiaries
owns good and marketable title to, or a valid leasehold interest in or other
enforceable interest in all properties and assets, real and personal, tangible
and intangible, of any nature whatsoever (including patents, trademarks, trade
names, service marks and copyrights) purported to be owned, leased or held by
it, free and clear of all Liens, charges or claims (including infringement
claims with respect to patents, trademarks, copyrights and the like) except as
permitted pursuant to Section 5.02.

        (b)   The properties and assets of each of the Guarantor and its
Subsidiaries are separately identifiable and are not commingled with the
properties and assets of any other entity, except that for certain internal
organizational, but not legal, purposes, the Illinois plants operated by the
Subsidiaries of the Guarantor as well as the Homer City plant operated by an
Affiliate of the Guarantor are sometimes referred to collectively as Midwest
Generation. The properties and assets of each of the Guarantor and its
Subsidiaries are readily distinguishable from the properties and assets of EME.

        3.09    Taxes.    Each of the Guarantor and its Subsidiaries has filed
all tax returns and reports required by law to have been filed by it and has
paid all taxes and governmental charges thereby shown to be owing, except any
such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.

        3.10    Pension and Welfare Plans.    During the consecutive
twelve-month period prior to the date of the execution and delivery of this
Agreement, no steps have been taken to terminate any Pension Plan, and no
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA. No condition exists or event
or transaction has occurred with respect to any Pension Plan which would
reasonably be expected to result in the incurrence by the Guarantor or any
member of the Controlled Group of any material liability (other than liabilities
incurred in the ordinary course of maintaining the Pension Plan), fine or
penalty. Neither the Guarantor nor any member of the Controlled Group has any
contingent liability with respect to any post-retirement benefit under a Welfare
Plan which would reasonably be expected to have a Material Adverse Effect, other
than liability for continuation coverage described in Part 6 of Title I of
ERISA.

        3.11    Environmental Warranties.    

        (a)   All facilities and property owned or leased by the Guarantor or
any of its Subsidiaries or, to its knowledge, Joint Enterprises have been, and
continue to be, owned or leased by the Guarantor and its Subsidiaries in
compliance with all Environmental Laws, except where the failure so to comply
would not have, or be reasonably expected to have, a Material Adverse Effect.

        (b)   Except as disclosed in the Relevant Public Filings, there are no
pending or, to the knowledge of the Guarantor, threatened:

          (i)  claims, complaints, notices or requests for information received
by the Guarantor or its Subsidiaries from governmental authorities with respect
to any alleged violation by the Guarantor or its Subsidiaries of any
Environmental Law that, singly or in the aggregate, have, or would reasonably be
expected to have, a Material Adverse Effect; or

--------------------------------------------------------------------------------

         (ii)  complaints, notices or inquiries to the Guarantor or its
Subsidiaries from governmental authorities regarding potential liability under
any Environmental Law that, singly or in the aggregate, have, or would
reasonably be expected to have, a Material Adverse Effect.

        (c)   (i) To the knowledge of the Guarantor and except as have been
disclosed in the Relevant Public Filings, there have been no Releases (as
defined under any Environmental Law) of Hazardous Materials prior to
December 15, 1999 at, on or under any property now or previously owned or leased
by the Guarantor or its Subsidiaries and (ii) except as have been disclosed in
the Relevant Public Filings after December 15, 1999, there have been no Releases
(as defined under any Environmental Law) of Hazardous Materials at, on or under
any property now or previously owned or leased by the Guarantor or its
Subsidiaries that, singly or in the aggregate, have, or would reasonably be
expected to have, a Material Adverse Effect.

        (d)   Each of the Guarantor and its Subsidiaries has obtained and is in
compliance with all permits, certificates, approvals, licenses and other
authorizations relating to environmental matters and necessary for the
Guarantor's or its Subsidiaries' business, except where the failure to obtain,
maintain or comply with such permits, certificates, approvals, licenses or other
authorizations would not have, or be reasonably expected to have, a Material
Adverse Effect.

        (e)   To the reasonable knowledge of the Guarantor, no property now or
previously owned or leased by the Guarantor or its Subsidiaries is listed or
proposed for listing (with respect to owned property only) on the National
Priorities List pursuant to any Environmental Law, on the CERCLIS or on any
similar state list of sites requiring investigation or clean-up.

        (f)    No conditions exist at, on or under any property now or
previously owned or leased by the Guarantor or its Subsidiaries which, with the
passage of time, or the giving of notice or both, would give rise to liability
under any Environmental Law which liability would have, or would reasonably be
expected to have, a Material Adverse Effect.

        3.12    Regulations T, U and X.    Neither the Guarantor nor its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock, and no proceeds of any Loans will be used
for a purpose which violates, or would be inconsistent with, F.R.S. Board
Regulation T, U or X. Terms for which meanings are provided in F.R.S. Board
Regulation T, U or X or any regulations substituted therefore, as from time to
time in effect, are used in this Section 3.12 with such meanings.

        3.13    The Obligations.    Except as set forth in Schedule 5.01, this
Agreement is the only outstanding Indebtedness of the Guarantor.

        3.14    Separateness.    

        (a)   The Guarantor and its Subsidiaries maintain separate bank accounts
and separate books of account from those bank accounts and books of account of
EME and any other entity. The separate liabilities of the Guarantor and its
Subsidiaries are readily distinguishable from the liabilities of EME.

        (b)   Although the Guarantor and its Subsidiaries generally do business
under the collective name of "Midwest Generation," each of the Guarantor and its
Subsidiaries enters into contractual relations solely in its own name in a
manner not misleading to other Persons as to its identity. Without limiting the
generality of the foregoing, all invoices, purchase orders, contracts,
statements, and applications are made solely in the name of the Guarantor or its
Subsidiaries, if related to the Guarantor or its Subsidiaries.

        (c)   The Guarantor is a 100% wholly owned direct Subsidiary of EME.

        Section 4.    Affirmative Covenants.    The Guarantor agrees, with
respect to itself and with respect to Subsidiaries and Joint Enterprises, if
any, it may have now or in the future that, until the payment and satisfaction
in full of the Guaranteed Obligations:

        4.01    Financial Information, Reports, Notices.    The Guarantor will
furnish, or will cause its Subsidiaries to furnish, to the Administrative Agent
(a) copies of the financial statements, reports,

--------------------------------------------------------------------------------


notices and information required to be furnished pursuant to Section 7.11 of the
Credit Agreement, (b) copies of the documents governing Permitted Refinancing
Indebtedness of each Financed Subsidiary referred to in the definition of
"Correlative Financing Provisions" and all amendments, supplements and
modifications thereto and (c) other information reasonably requested by the
Administrative Agent.

        4.02    Compliance with Laws.    The Guarantor will, and will cause each
of its Subsidiaries and will use reasonable efforts to cause each of its Joint
Enterprises (to the extent consistent with its obligations to other members of
such Joint Enterprise) to, comply in all material respects with all applicable
laws, rules, regulations and orders, such compliance to include the payment,
before the same become delinquent, of all taxes, assessments and governmental
charges imposed upon it or upon its property (except to the extent
non-compliance would not reasonably be expected to have a Material Adverse
Effect and to the extent that such assignments and charges are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books);
provided that, in the case of each Financed Enterprise, compliance with the
Correlative Financing Provisions shall be deemed to be compliance by such
Financed Enterprise with this Section (and the failure of such Financed
Enterprise to so comply with the Correlative Financing Provisions shall be
deemed to be a breach of this Section by the Guarantor).

        4.03    Maintenance of Properties.    The Guarantor will, and will cause
each of its Subsidiaries and will use reasonable efforts to cause each of its
Joint Enterprises (to the extent consistent with its obligations to other
members of such Joint Enterprise) to, maintain, preserve, protect and keep its
property and equipment in good repair, working order and condition (ordinary
wear and tear excepted), and make necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times unless the Guarantor determines in good faith
that the continued maintenance of any of its properties or equipment is no
longer economically desirable and except where the failure so to do would not
have a Material Adverse Effect; provided that, in the case of each Financed
Enterprise, compliance with the Correlative Financing Provisions shall be deemed
to be compliance by such Financed Enterprise with this Section (and the failure
of such Financed Enterprise to so comply with the Correlative Financing
Provisions shall be deemed to be a breach of this Section by the Guarantor).

        4.04    Insurance.    The Guarantor will, and will cause each of its
Subsidiaries and will use reasonable efforts to cause each of its Joint
Enterprises (to the extent consistent with its obligations to other members of
such Joint Enterprise) to, maintain or cause to be maintained with responsible
insurance companies insurance with respect to its properties and business
against such casualties and contingencies and of such types and in such amounts
as is customary in the case of similar businesses and in a similar geographic
region; provided that, in the case of each Financed Enterprise, compliance with
the Correlative Financing Provisions shall be deemed to be compliance by such
Financed Enterprise with this Section (and the failure of such Financed
Enterprise to so comply with the Correlative Financing Provisions shall be
deemed to be a breach of this Section by the Guarantor).

        4.05    Books and Records.    The Guarantor will:

        (a)   keep books and records separate from the books and records of its
Affiliates or any other entity which accurately reflect all of its business
affairs, transactions and the documents and other instruments that underlie all
limited liability company actions;

        (b)   cause each of its Subsidiaries to keep books and records which
accurately reflect their affairs and transactions;

        (c)   keep separate books and records from EME and separately identify
its own property, assets, liabilities and financial affairs from EME; and

        (d)   permit the Administrative Agent and Lenders (at such Lender's
expense) or any of their respective representatives, at reasonable times and
intervals upon reasonable prior notice, to visit all of its offices, to discuss
its financial matters with its officers and independent public accountant.

--------------------------------------------------------------------------------




        The Guarantor will at any reasonable time and from time to time upon
reasonable prior notice, permit the Administrative Agent or any of their
respective agents or representatives to examine and make copies of and abstracts
from the records and books of account of the Guarantor; provided that by virtue
of this Section 4.05 the Guarantor shall not be deemed to have waived any right
to confidential treatment of the informational obtained, subject to the
provisions of applicable law or court order.

        4.06    Environmental Covenant.    The Guarantor will, and will cause
each of its Subsidiaries and will use reasonable efforts to cause each of its
Joint Enterprises (to the extent consistent with its obligations to other
members of such Joint Enterprise) to:

        (a)   use and operate all of its facilities and properties in compliance
with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in material compliance therewith, and handle all
Hazardous Materials in material compliance with all applicable Environmental
Laws, in each case where the failure to do so may reasonably be expected to have
a Material Adverse Effect; and

        (b)   provide such non-privileged information as the Administrative
Agent may reasonably request from time to time to evidence compliance with this
Section 4.06;

provided that, in the case of each Financed Enterprise, compliance with the
Correlative Financing Provisions shall be deemed to be compliance by such
Financed Enterprise with this Section (and the failure of such Financed
Enterprise to so comply with the Correlative Financing Provisions shall be
deemed to be a breach of this Section by the Guarantor).

        4.07    Conduct of Business and Maintenance of Existence.    The
Guarantor will, and will cause each of its Subsidiaries and will use reasonable
efforts to cause each of its Joint Enterprises (to the extent consistent with
its obligations to other members of such Joint Enterprise) to, continue to
engage in business of the same type as now conducted by it and preserve, renew
and keep in full force and effect its existence (corporate or otherwise) and
good standing in the state of its organization and take all reasonable action to
maintain all material rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Sections 5.04 and 5.05; provided that, in the case of each Financed
Enterprise, compliance with the Correlative Financing Provisions shall be deemed
to be compliance by such Financed Enterprise with this Section (and the failure
of such Financed Enterprise to so comply with the Correlative Financing
Provisions shall be deemed to be a breach of this Section by the Guarantor).

        4.08    Separateness.    The Guarantor will:

        (a)   act solely in its name and through its duly authorized officers or
agents in the conduct of its businesses;

        (b)   except as described in Section 3.14(b), conduct its business
solely in its own name, in a manner not misleading to other Persons as to its
identity, (without limiting the generality of the foregoing, all invoices,
purchase orders, contracts, statements, and applications are made and shall
continue to be made solely in the name of the Guarantor, if related to the
Guarantor); and

        (c)   obtain proper authorization from its managing directors or
members, as required by its Organic Documents for all limited liability company
actions of the Guarantor.

        Section 5.    Negative Covenants.    The Guarantor agrees, with respect
to itself and with respect to Subsidiaries and Joint Enterprises, if any, it may
have now or in the future that, until the payment and satisfaction in full of
the Guaranteed Obligations:

        5.01    Restrictions on Indebtedness.    The Guarantor will not, will
not permit its Subsidiaries to and will use reasonable efforts to not permit its
Joint Enterprises (to the extent consistent with its

--------------------------------------------------------------------------------


obligations to other members of such Joint Enterprise) to, create, incur, assume
or suffer to exist any Indebtedness other than:

        (a)   Indebtedness of the Guarantor set forth on Schedule 5.01 existing
on the Effective Date and Indebtedness of the Guarantor's Subsidiaries or Joint
Enterprises of any kind whatsoever existing on the Effective Date;

        (b)   Permitted Refinancing Indebtedness;

        (c)   Permitted Intercompany Indebtedness or Permitted EME Intercompany
Indebtedness;

        (d)   Indebtedness consisting of a $100,000,000 cash collateralized
letter of credit facility; and

        (e)   Indebtedness secured by Liens set forth on Schedule 3.08(a).

provided that, in the case of each Financed Enterprise, compliance with the
Correlative Financing Provisions shall be deemed to be compliance by such
Financed Enterprise with this Section (and the failure of such Financed
Enterprise to so comply with the Correlative Financing Provisions shall be
deemed to be a breach of this Section by the Guarantor).

        5.02    Liens.    The Guarantor will not, will not permit its
Subsidiaries to and will use reasonable efforts to not permit its Joint
Enterprises (to the extent consistent with its obligations to other members of
such Joint Enterprise) to, create, incur, assume or suffer to exist any Lien
upon any of its property, revenues or assets, whether now owned or hereafter
acquired, except:

        (a)   any Lien existing on the property of the Guarantor, the
Guarantor's Subsidiaries or Joint Enterprises on the Effective Date.

        (b)   Liens for taxes, assessments or other governmental charges or
levies not at the time delinquent or thereafter payable without penalty or which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;

        (c)   Liens (other than Liens securing Indebtedness for borrowed money
or Contingent Liabilities relating to borrowed money) incurred in the ordinary
course of business for sums not overdue or which are being diligently contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books, collectively
hereunder, in no event to exceed $5,000,000 in the aggregate at any time
outstanding;

        (d)   Liens incurred in the ordinary course of business in connection
with workmen's compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, leases and contracts (other than for borrowed money or
Contingent Liabilities relating to borrowed money) entered into in the ordinary
course of business or to secure obligations on surety or appeal bonds;

        (e)   judgment Liens in existence less than 30 days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full (subject to a customary deductible) by insurance
maintained with responsible insurance companies;

        (f)    Liens incurred by any Financed Subsidiary in connection with the
Permitted Refinancing Indebtedness; and

        (g)   Liens securing Indebtedness issued pursuant to Section 5.01(d).

provided that (i) in the case of each Financed Enterprise, compliance with the
Correlative Financing Provisions shall be deemed to be compliance by such
Financed Enterprise with this Section (and the failure of such Financed
Enterprise to so comply with the Correlative Financing Provisions shall be
deemed to be a breach of this Section by the Guarantor) and (ii) notwithstanding
anything to the contrary in this Section 5.02, no intercompany note or other
intercompany obligation payable to the Guarantor will be pledged, encumbered or
otherwise transferred (except as pledged or encumbered under, and pursuant to,
the Security Documents).

--------------------------------------------------------------------------------

        5.03    Investments.    The Guarantor will not, will not permit its
Subsidiaries to and will use reasonable efforts to not permit its Joint
Enterprises (to the extent consistent with its obligations to other members of
such Joint Enterprise) to, make, incur, assume or suffer to exist any Investment
in any other Person, except:

        (a)   Investments existing on the Effective Date;

        (b)   Cash Equivalent Investments;

        (c)   without duplication, Investments permitted as Indebtedness
pursuant to Section 5.01;

        (d)   Investments in Subsidiaries or Joint Enterprises of the Guarantor
in the ordinary course of business;

        (e)   Investments permitted pursuant to Section 5.04(b);

        (f)    Investments in Subsidiaries or Joint Enterprises of the Guarantor
primarily engaged in the power generation, power sales or power transmission
business;

        (g)   Investments to permit the Guarantor or a Subsidiary of the
guarantor to directly or indirectly acquire the Indebtedness of the lessors of
the Collins facility or the related Indebtedness evidenced by promissory notes
issued by Midwest Funding LLC; and

        (h)   Investments in Affiliates resulting from the issuances of letters
of credit under the letter of credit facility pursuant to Section 5.01(d).

provided that, in the case of each Financed Enterprise, compliance with the
Correlative Financing Provisions shall be deemed to be compliance by such
Financed Enterprise with this Section (and the failure of such Financed
Enterprise to so comply with the Correlative Financing Provisions shall be
deemed to be a breach of this Section by the Guarantor).

        5.04    Consolidation, Merger.    The Guarantor will not, will not
permit its Subsidiaries to and will use reasonable efforts to not permit its
Joint Enterprises (to the extent consistent with its obligations to other
members of such Joint Enterprise) to, liquidate or dissolve, consolidate with,
or merge into or with, any other Person, or purchase or otherwise acquire all or
substantially all of the assets of any Person except as permitted pursuant to
Section 5.03(g) (or of any division thereof) and except:

        (a)   any such Subsidiary of the Guarantor may liquidate or dissolve
voluntarily into, and may merge with and into, any other Subsidiary of the
Guarantor, and the assets or stock of any Subsidiary of the Guarantor may be
purchased or otherwise acquired by any other Subsidiary of the Guarantor;

        (b)   the Guarantor or any of its Subsidiaries may purchase all or
substantially all of the assets of any Person, or acquire such person by merger;
provided, that after giving effect thereto, the surviving corporation has Debt
Ratings of at least BBB- from S&P and Baa3 from Moody's (with a stable outlook
from both rating agencies); and

        (c)   so long as no Default or Event of Default has occurred and is
continuing or would occur after giving effect thereto, the Guarantor may
consolidate with or merge into any other Person, or convey, transfer or lease
its properties and assets substantially as an entirety to any person, or permit
any Person to merge into or consolidate with the Guarantor if (i) the Guarantor
is the surviving corporation or the surviving corporation or purchaser or lessee
is a corporation incorporated under the laws of the United States of America and
assumes the Guarantor's obligations under this Agreement and (ii) the surviving
corporation has Debt Ratings of at least BBB- from S&P and Baa3 from Moody's
(with a stable outlook from both rating agencies).

        5.05    Asset Dispositions.    The Guarantor will not, will not permit
its Subsidiaries to and will use reasonable efforts to not permit its Joint
Enterprises (to the extent consistent with its obligations to other members of
such Joint Enterprise) to, Dispose of, lease, contribute or otherwise convey, or
grant

--------------------------------------------------------------------------------

options, warrants or other rights with respect to, all or any substantial part
of its assets (including accounts receivable and capital stock of Subsidiaries)
to any Person, unless:

        (a)   such Disposition, lease, contribution, conveyance or grant is to
an unaffiliated third party on an arm's-length basis;

        (b)   at least 90% of the consideration to be received is paid in cash
or Cash Equivalent Investments and such remaining 10% is not a debt instrument
of the Guarantor or any of its Affiliates (provided that for purposes of this
provision, (i) any amounts deposited into an escrow or other type of holdback
account and any consideration in the form of readily marketable securities shall
be deemed to be cash, (ii) customary purchase price adjustments may be settled
on a non-cash basis and (iii) the assumption of Indebtedness relating to the
asset being Disposed shall be disregarded for the purposes of this provision);
and

        (c)   a mandatory prepayment of the Loan is made in an amount equal to
the amount required to be made pursuant to Section 3.1.2 of the Credit Agreement
as a result of the Net After-Tax Cash Proceeds of such sale;

provided that, in the case of each Financed Enterprise, compliance with the
Correlative Financing Provisions shall be deemed to be compliance by such
Financed Enterprise with clauses (a) and (b) this Section (and the failure of
such Financed Enterprise to so comply with the Correlative Financing Provisions
shall be deemed to be a breach of this Section by the Guarantor).

        5.06    Restricted Payments.    The Guarantor will not make a Restricted
Payment so long as a Default or Event of Default has occurred and is continuing
nor will the Guarantor permit any of its Subsidiaries to make a Restricted
Payment (other than Restricted Payments to the Guarantor or other Subsidiaries
of the Guarantor (contemporaneously with ratable Restricted Payments to holders
of minority interests, if applicable)).

        5.07    Transactions with Affiliates.    The Guarantor will not enter
into, or cause, suffer or permit to exist any arrangement or contract with any
of its Affiliates unless such arrangement or contract (i) is fair and equitable
to the Guarantor, (ii) is upon fair and reasonable terms no less favorable to
the Guarantor than it would obtain in a comparable arm's length transaction with
a Person which is not an Affiliate and (iii) does not restrict the payment of
Restricted Payments to the Guarantor or any of its Subsidiaries and its Joint
Enterprises; provided, that it is understood that the foregoing is not intended
to and shall not apply to (i) the intercompany Indebtedness owing from MWG to
Edison Mission Overseas or from Edison Mission Overseas to EMMH as in existence
on the Effective Date or as the same may be modified to take into account or
"mirror" any Permitted Refinancing Indebtedness or (ii) the cash collateralized
letter of credit facility contemplated by Section 5.01(d).

        5.08    Separateness.    The Guarantor will, and will cause its
Subsidiaries to and will use reasonable efforts to cause its Joint Enterprises
(to the extent consistent with its obligations to other members of such Joint
Enterprise) to, not (other than in connection with the cash collateralized
letter of credit facility contemplated by Section 5.01(d)):

        (a)   hold itself out as having agreed to pay or become liable for any
Indebtedness of EME;

        (b)   fail to correct any known or reasonably knowable misrepresentation
with respect to clause (a) of this Section 5.08;

        (c)   fail to correct any known or reasonably knowable misrepresentation
with respect to EME holding itself out as having agreed to pay or become liable
for any Indebtedness of the Guarantor;

        (d)   operate or purport to operate as an integrated, single economic
unit with respect to EME or any other Affiliated or unaffiliated entity;

        (e)   seek or obtain credit, incur any obligation or any Indebtedness to
any third party based upon the assets of EME;

--------------------------------------------------------------------------------




        (f)    induce any such third party to reasonably rely on the
creditworthiness of EME or any other Affiliated or unaffiliated entity in
connection with any obligation or any Indebtedness of the Guarantor; and

        (g)   allow EME to guarantee any of the obligations of the Guarantor.

The foregoing is qualified in its entirety by the following: EME owes MWG
approximately $1,365,000 in the aggregate pursuant to promissory notes dated as
of August 24, 2000 and EME guarantees payment of the obligations of MWG under
and has certain tax indemnity obligations with respect to the lease relating to
its Powerton and Joliet units dated as of August 17, 2000. These obligations may
be modified in connection with Permitted Refinancing Indebtedness and may
otherwise be modified from time to time in the manner permitted under the
documentation governing such obligations. In addition, EME guarantees payments
due under the lease of the office premises occupied by the Guarantor.

        5.09    ERISA.    The Guarantor will and will cause its Subsidiaries to,
not engage in any prohibited transactions under Section 406 of ERISA or under
Section 4975 of the Code, which would subject the Guarantor to any tax, penalty
or other liabilities having a Material Adverse Effect.

        Section 6.    Miscellaneous.    

        6.01    Notices.    All notices, requests, consents and demands
hereunder shall be in writing and telecopied or delivered to the intended
recipient at the "Address for Notices" specified beneath its name on the
signature pages hereto or, as to either party, at such other address as shall be
designated by such party in a notice to each other party. Except as otherwise
provided in this Agreement, all such communications shall be deemed to have been
duly given when transmitted by telecopier or personally delivered or, in the
case of a mailed notice, upon receipt, in each case given or addressed as
aforesaid.

        6.02    No Waiver.    No failure on the part of the Administrative Agent
or any Lender to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by the Administrative
Agent or any Lender of any right, power or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies herein are cumulative and are not exclusive of any remedies
provided by law.

        6.03    Amendments, Etc.    The terms of this Agreement may be waived,
altered or amended only by an instrument in writing duly executed by the
Guarantor and the Administrative Agent (with the consent of the Lenders as
specified in Section 10.1 of the Credit Agreement). Any such amendment or waiver
shall be binding upon the Administrative Agent and each Lender, each holder of
any of the Guaranteed Obligations and the Guarantor.

        6.04    Expenses.    The Guarantor agrees to reimburse each of the
Lenders and the Administrative Agent for all reasonable costs and expenses of
the Lenders and the Administrative Agent (including, without limitation, the
reasonable fees and expenses of legal counsel) in connection with (a) any
Default and any enforcement or collection proceeding resulting therefrom,
including, without limitation, all manner of participation in or other
involvement with (i) bankruptcy, insolvency, receivership, foreclosure, winding
up or liquidation proceedings, (ii) judicial or regulatory proceedings and
(iii) workout, restructuring or other negotiations or proceedings (whether or
not the workout, restructuring or transaction contemplated thereby is
consummated) and (b) the enforcement of this Section 6.04.

        6.05    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of the respective successors and assigns of the
Guarantor, the Administrative Agent, the Lenders and each holder of any of the
Guaranteed Obligations (provided, however, that the Guarantor shall not assign
or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent).

--------------------------------------------------------------------------------


        6.06    Counterparts.    This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and either of the parties hereto may execute this Agreement by
signing any such counterpart.

        6.07    Governing Law; Submission to Jurisdiction.    This Agreement
shall be governed by, and construed in accordance with, the law of the State of
New York. The Guarantor hereby submits to the non exclusive jurisdiction of the
United States District Court for the Southern District of New York and of the
Supreme Court of the State of New York sitting in New York County (including its
Appellate Division) and of any other appellate court in the State of New York
for the purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby. The Guarantor hereby
irrevocably waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

        6.08    Waiver of Jury Trial.    EACH OF THE GUARANTOR, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

        6.09    Captions.    The captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement.

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have caused this Primary
Guarantee to be duly executed and delivered as of the day and year first above
written.

MIDWEST GENERATION EME, LLC    
By:
 
/s/  MARIA P. LITOS      

--------------------------------------------------------------------------------

Name: Maria P. Litos
Title: Vice President and Assistant Secretary
 
 
Address for Notices:
 
 
 
 
 
 
 

[Signature Page to Midwest Generation EME LLC Primary Guarantee]

--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC,
as Administrative Agent    
By:
 
/s/  DALE R. GONCHER      

--------------------------------------------------------------------------------

Name: Dale R. Goncher
Title: Vice President
 
 

[Signature Page to Midwest Generation EME LLC Primary Guarantee]

--------------------------------------------------------------------------------

ANNEX A

        "Administrative Agent" means Citicorp North America, Inc., in its
capacity as administrative agent for the Lenders hereunder, and includes each
other Person as may have subsequently been appointed as the successor
Administrative Agent pursuant to Section 9.4 of the Credit Agreement.

        "Affiliate" of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person (excluding any trustee under, or any committee with responsibility for
administering, any Pension Plan or Welfare Plan). A Person shall be deemed to be
"controlled by" any other Person if such other Person possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

        "Agreement" means, on any date, this Guarantee as originally in effect
on the Effective Date and as thereafter from time to time amended, supplemented,
amended and restated or otherwise modified and in effect on such date.

        "Board of Directors" means, (a) with respect to a corporation, the board
of directors of the corporation, (b) with respect to a partnership, the general
partners or the management committee of the partnership or (c) with respect to
any other Person, the board or committee of such Person serving a similar
function.

        "Borrower" means Mission Energy Holdings International, Inc., a Delaware
corporation.

        "BV Holdings Guarantees" mean this Agreement and the other "Guarantees",
in effect from time to time, as such meaning is set forth in the Credit
Agreement.

        "BV Holdings Guarantors" means the Guarantor hereunder and the other
"Guarantors", as such meaning is set forth in the Credit Agreement.

        "Capitalized Lease Liabilities" of any Person means all monetary
obligations of such Person under any leasing or similar arrangement which, in
accordance with GAAP, would be classified as capitalized leases, and, for
purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP.

        "Cash Equivalent Investment" means, at any time:

        (a)   any evidence of Indebtedness, maturing not more than one year
after such time, issued or guaranteed by the United States government or an
agency thereof; or

        (b)   other investments in securities or bank instruments rated at least
"A" by S&P and "A2" by Moody's or "A-1" by S&P and "P-1" by Moody's and with
maturities of less than 180 days.

        "CERCLIS" means the Comprehensive Environmental Response Compensation
Liability Information System List.

        "Code" means the Internal Revenue Code of 1986, as amended.

        "Collins Holdings" means Collings Holdings EME LLC, a Delaware limited
liability company.

        "Contingent Liability" means any agreement, undertaking or arrangement
by which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the indebtedness,
obligation or any other liability of any other Person (other than by
endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the shares of any other Person.
The amount of any Person's obligation under any Contingent Liability shall
(subject to any limitation set forth therein) be deemed to be the outstanding
principal amount of the debt, obligation or other liability guaranteed thereby;
provided, however, that if the maximum amount of the debt, obligation or other
liability guaranteed thereby has not been established, the amount of such
Contingent Liability shall be the maximum reasonably anticipated amount of the
debt, obligation or

--------------------------------------------------------------------------------


other liability; provided, further, however, that any agreement to limit the
maximum amount of such Person's obligation under such Contingent Liability shall
not, of and by itself, be deemed to establish the maximum reasonably anticipated
amount of such debt, obligation or other liability.

        "Contractual Obligation" means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

        "Contractual Restrictions" mean Contractual Obligations of the Guarantor
or any of its Subsidiaries limiting or restricting any of the following
activities of the Guarantor or any of its Subsidiaries: (a) Restricted Payments,
(b) the repayment or prepayment of intercompany notes or other intercompany
obligations or reimbursements of management and other intercompany charges,
expenses or accruals or other returns on investment, (c) Disposition (as defined
in the Credit Agreement), (d) Debt Incurrence (as defined in the Credit
Agreement), (e) Equity Issuance (as defined in the Credit Agreement) or
(f) activities related to the foregoing.

        "Controlled Group" means all members of a controlled group of
corporations and all members of a controlled group of trades or businesses
(whether or not incorporated) under common control which, together with the
Guarantor, are treated as a single employer under Section 414(b) or 414(c) of
the Code or Section 4001 of ERISA.

        "Correlative Financing Provisions" means (i) with respect to each
Financed Enterprise with respect to any provision in Section 5, the most
restrictive correlative provision or provisions in the Effective Date Financing
Documentation or in the documentation governing any Permitted Refinancing
Indebtedness refinancing or replacing such Effective Date Financing
Documentation and (ii) with respect to each Financed Enterprise with respect to
any other provision (other than any provision in Section 5) in this Guarantee,
the most restrictive correlative provision or provisions in the Effective Date
Financing Documentation or in the documentation governing any Permitted
Refinancing Indebtedness refinancing or replacing such Effective Date Financing
Documentation, as the same may from time to time be amended, supplemented,
amended and restated or otherwise modified and in effect on such date.

        "Credit Agreement" means the Credit Agreement dated as of December 11,
2003 among the Borrower, the Lenders and the Administrative Agent.

        "Debt Rating" means, with respect to any Person, a rating of such
Person's long-term debt which is not secured or supported by a guarantee, letter
of credit or other form of credit enhancement. If Moody's or S&P shall have
changed its system of classifications after the date hereof, a Debt Rating shall
be considered to be at or above a specified level if it is at or above the new
rating which most closely corresponds to the specified level under the old
rating system.

        "Default" has the meaning set forth in the Credit Agreement.

        "Disposition" means any sale, assignment, transfer or other disposition
of any property (whether now owned or hereafter acquired) by the Guarantor or
any of its Subsidiaries or any of its Joint Enterprises to any other Person. The
verb "Dispose" shall have a correlative meaning.

        Notwithstanding the preceding, the following items shall not be deemed
to be Dispositions:

        (a)   any assignment of property for security purposes to the extent not
prohibited by this Agreement or, in the case of any Financed Enterprise, any
Correlative Financing Provisions;

        (b)   any sale, assignment, transfer or other disposition of any
property sold or disposed of in the ordinary course of business and on ordinary
business terms;

        (c)   any single transaction or series or related transactions that
involves assets having a fair market value of less than $15,000,000;

A-2

--------------------------------------------------------------------------------




        (d)   the sale or other disposition of cash or Cash Equivalent
Investments;

        (e)   the incurrence of Liens permitted pursuant to Section 5.02 and the
disposition of assets related thereto by the secured party pursuant to a
foreclosure;

        (f)    a Restricted Payment that is permitted pursuant to Section 5.06
or an Investment that is permitted pursuant to Section 5.03;

        (g)   any sale or lease of obsolete equipment or other assets that are
no longer being used by the Borrower or any of its Subsidiaries; and

        (h)   a disposition resulting from the exercise by a governmental
authority of its claimed or actual power of eminent domain, in each case without
compensation.

        "Dollar" and the sign "$" mean lawful money of the United States.

        "Edison International" means Edison International, a California
corporation.

        "Edison Mission Overseas" means Edison Mission Overseas Co., a Delaware
corporation.

        "Effective Date" means the date the Credit Agreement becomes effective
pursuant to Section 5.1 of the Credit Agreement.

        "Effective Date Financing Documentation" means, with respect to each
Financed Enterprise, documentation governing each Financing of such Financed
Enterprise as in effect on the Effective Date, copies of which have heretofore
been furnished to the Administrative Agent.

        "EME" means Edison Mission Energy, a Delaware corporation.

        "EMMH" means Edison Mission Midwest Holdings Co., a Delaware
corporation.

        "Environmental Laws" means all applicable federal, state or local
statutes, laws, ordinances, codes, rules, regulations and guidelines (including
consent decrees and administrative orders) relating to Hazardous Materials
and/or to public health and protection of the environment, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, and the Resource Conservation and Recovery Act, as amended.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections.

        "Event of Default" has the meaning set forth in Section 8.1 of the
Credit Agreement.

        "Excess Funding Guarantor" has the meaning set forth in Section 2.10.

        "Excess Payment" has the meaning set forth in Section 2.10.

        "Financed Subsidiary" means as of the Effective Date, MWG, EMMH, Collins
Holdings and Edison Mission Overseas.

        "Financed Enterprise" means, individually, each Financed Subsidiary and
each Joint Enterprise.

        "Financing" means, with respect to any Person, either Indebtedness of
such Person or Lease Obligations of such Person, or a combination of both.

        "GAAP" means generally accepted accounting principles in effect in the
United States.

        "Governmental Approval" has the meaning set forth in Section 3.3.

        "Guarantor" has the meaning set forth in the recitals of this Agreement.

        "Guaranteed Obligations" has the meaning set forth is Section 2.09.

A-3

--------------------------------------------------------------------------------


        "Hazardous Material" means:

        (a)   any "hazardous substance", as defined by any Environmental Law;

        (b)   any "hazardous waste", as defined by any Environmental Law;

        (c)   any petroleum product; or

        (d)   any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance within the meaning of any Environmental Law.

        "herein", "hereof", "hereto", "hereunder" and similar terms contained in
this Agreement refer to this Agreement as a whole and not to any particular
Section, paragraph or provision of this Agreement.

        "including" means including without limiting the generality of any
description preceding such term, and, for purposes of this Agreement, the
parties thereto agree that the rule of ejusdem generis shall not be applicable
to limit a general statement, which is followed by or referable to an
enumeration of specific matters, to matters similar to the matters specifically
mentioned.

        "Indebtedness" of any Person means, without duplication:

        (a)   all indebtedness for borrowed money;

        (b)   all obligations issued, undertaken or assumed as the deferred
purchase price of property or services which purchase price is due more than six
months from the date of incurrence of the obligation in respect thereof or is
evidenced by a note or other instrument, except trade accounts arising in the
ordinary course of business;

        (c)   all reimbursement obligations with respect to surety bonds,
letters of credit (to the extent not collateralized with cash or Cash Equivalent
Investments), bankers' acceptances and similar instruments (in each case,
whether or not matured);

        (d)   all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses;

        (e)   all indebtedness created or arising under any conditional sale or
other title retention agreement, or incurred as financing, in either case with
respect to property acquired by the Person (even though the rights and remedies
of the seller or bank under such agreement in the event of default are limited
to repossession or sale of such property);

        (f)    all Capitalized Lease Liabilities;

        (g)   all net obligations with respect to sales of foreign exchange
options;

        (h)   all indebtedness referred to in clauses (a) through (g) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness;
and

        (i)    all Contingent Liabilities.

For all purposes of this Agreement, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer.

        "Investment" means, relative to any Person:

        (a)   any loan or advance made by such Person to any other Person
(excluding commission, travel and similar advances to officers and employees
made in the ordinary course of business);

        (b)   any Contingent Liability of such Person; and

A-4

--------------------------------------------------------------------------------




        (c)   any ownership or similar interest held by such Person in any other
Person.

        The amount of any Investment shall be the original principal or capital
amount thereof less all returns of principal or equity thereon (and without
adjustment by reason of the financial condition of such other Person) and shall,
if made by the transfer or exchange of property other than cash, be deemed to
have been made in an original principal or capital amount equal to the fair
market value of such property.

        "Joint Enterprise" means a general partnership, limited partnership,
joint venture or similar entity in which the Guarantor or a Subsidiary is a
partner, joint venturer or equity participant. The term "Joint Enterprise" shall
exclude, to the extent included, partnerships or other business entities
included in the definition of "Subsidiary".

        "Lease Obligations" means rent, supplemental rent, termination value, or
a similar monetary obligation under, or pursuant to, a lease or related
documents in connection with a leveraged lease transaction (including Contingent
Liabilities related thereto).

        "Lenders" has the meaning set forth in the Credit Agreement.

        "Lien" means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property, in each case of any kind, to secure
payment of a debt or performance of an obligation.

        "Loan" has the meaning set forth in Section 2.1 of the Credit Agreement.

        "Loan Documents" has the meaning set forth in the Credit Agreement.

        "Material Adverse Effect" means any event, development or circumstance
that has had or would reasonably be expected to have a material adverse effect
on (a) the business, assets, property, condition (financial or otherwise) or
operations of the Guarantor and its Subsidiaries, taken as a whole since the
Effective Date, or (b) the ability of the Guarantor to perform its obligations
under this Agreement.

        "Moody's" means Moody's Investors Service, a division of Dun &
Bradstreet Corporation, and its successors and assigns.

        "MWG" means Midwest Generation LLC, a Delaware limited liability
company.

        "Net After-Tax Cash Proceeds" has the meaning set forth in the Credit
Agreement.

        "Operating Subsidiary" means any Subsidiary whose activities include
significant commercial activities, other than holding the equity or debt of
another Person.

        "Organic Document" means, with respect to any Person that is a
corporation, its certificate of incorporation, its by-laws and all shareholder
agreements, voting trusts and similar arrangements applicable to any of its
authorized shares of capital stock; and, with respect to any Person that is a
limited liability company, its certificate of formation and its limited
liability agreement, in each case, as from time to time amended, supplemented,
amended and restated, or otherwise modified and in effect from time to time.

        "Pension Plan" means a "pension plan", as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Borrower or any corporation, trade or business that is, along with the
Guarantor, a member of a Controlled Group, has any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

A-5

--------------------------------------------------------------------------------


        "Permitted Contractual Restrictions" means (a) Contractual Restrictions
in effect on the Effective Date (including Contractual Restrictions contained in
charter documents of any Person on the Effective Date) and (b) Contractual
Restrictions in effect after the Effective Date arising out of Permitted
Refinancing Indebtedness incurred by the Borrower and its Subsidiaries (so long
as such Contractual Restrictions relate solely to the borrower and its
subsidiaries (or any of the Guarantor or its Subsidiaries that are guarantors,
pledgors or other collateral providers in connection such Permitted Refinancing
Indebtedness and their respective Subsidiaries)).

        "Permitted EME Intercompany Indebtedness" means intercompany
Indebtedness of the Guarantor and/or Subsidiaries of the Guarantor issued or
incurred to EME directly arising out of or in connection with (a) intercompany
Indebtedness for working capital, (b) Indebtedness in connection with hedging
obligations of Guarantor and/or its Subsidiaries in connection with their
operations and (c) Indebtedness incurred in connection with letters of credit
obtained in the support of trading activities of the Guarantor and/or it
Subsidiaries.

        "Permitted Intercompany Indebtedness" means intercompany indebtedness
between the Guarantor and Subsidiaries of the Guarantor or between Subsidiaries
of the Guarantor directly arising out of or in connection with (a) Restricted
Payments intended ultimately to be received by the Guarantor, (b) intercompany
indebtedness for working capital, (c) Indebtedness incurred in the ordinary
course of business, (d) additional Indebtedness incurred after the Effective
Date consisting of: (i) intercompany loans evidenced by intercompany notes
between the Guarantor and its Subsidiaries; (ii) hedging obligations of
Guarantor and/or its Subsidiaries in connection with their operations; and
(iii) letters of credit obtained in the support of trading activities of the
Guarantor and/or it Subsidiaries and (e) Investments by the Guarantor or the
Subsidiaries of the Guarantor in Subsidiaries of the Guarantor; provided, that
no Material Adverse Effect would reasonably be expected to occur as a result of
the incurrence of such intercompany Indebtedness.

        "Permitted Refinancing Indebtedness" means, with respect to any Person,
any refinancing of a Financing of such Person (or a related Financed Enterprise
as set forth in the proviso below) issued in exchange for, or the net proceeds
of which are used to extend, refinance, renew, replace, defease or refund
(collectively, "refinance") other Financings of such Person (or a related
Financed Enterprise as set forth in the proviso below); provided, that (a) the
principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the aggregate principal amount (or
accreted value or termination value, if applicable) of the Financing being
refinanced (plus all accrued interest thereon and the amount of all expenses and
premiums in connection therewith) unless a corresponding payment is made in
accordance with Section 3.1.2(a)(viii) of the Credit Agreement, (b) the maturity
date of the Permitted Refinancing Indebtedness is no earlier than the maturity
date of the Financing being refinanced and such Permitted Refinancing
Indebtedness has a weighted average life to maturity equal to or greater than
the weighted average life to maturity of the Financing being refinanced,
provided, that for purposes of this provision and clause (d) below, the maturity
of the Lease Obligations related to the Collins facility shall be deemed to be
December 8, 2004, (c) subject to clause (d) below, any Contractual Restrictions
incurred in connection with such Permitted Refinancing Indebtedness are (as
determined in good faith by the Borrower's Board of Directors, the determination
of which shall be evidenced by a resolution of such Board of Directors) no more
restrictive on such Person or its Subsidiaries or Affiliates than the Financing
being refinanced taken as a whole and (d) with respect to any refinancings
within 12 months of the maturity date of such Financing, such Permitted
Refinancing Indebtedness may contain Contractual Restrictions that are in the
written opinion of the Borrower's chief executive officer or chief financial
officer required by the lenders in order to obtain such refinancings, are
customary for such refinancings and apply only to the assets of or revenues of
the Person which is the subject of the refinancing, provided that for purposes
of this provision, the maturity of the Lease Obligations related to the Collins
facility shall be deemed to be December 8, 2004; provided that, a Financing of
one Financed Enterprise may be refinanced by

A-6

--------------------------------------------------------------------------------


another Financed Enterprise or who shall be deemed to be a Financed Enterprise
for purposes of this definition.

        "Person" means any natural person, corporation, partnership, limited
liability company, firm, association, trust, government, governmental agency or
any other entity, whether acting in an individual, fiduciary or other capacity.

        "Pro Rata Share" has the meaning set forth in Section 2.10.

        "Relevant Public Filings" means public filings of EME and Midwest
Generation LLC with the Securities and Exchange Commission prior to the
Effective Date

        "Restricted Payment" means any dividend on, or any payment on account
of, or setting apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any shares
of any class of capital stock of or other ownership interest or any warrants or
options to purchase any such stock or ownership interest, whether now or
hereafter outstanding, or making of any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
the Person making such dividend or payment.

        "S&P" means Standard & Poor's Ratings Services and its successors and
assigns.

        "Security Documents" has the meaning set forth in the Credit Agreement.

        "Subsidiary" means, with respect to any Person: (a) any corporation,
association or other business entity of which more than 50% of the outstanding
capital stock having ordinary voting power to elect a majority of the directors,
managers or trustees of such corporation (irrespective of whether at the time
capital stock of any other class or classes of such corporation shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person; and (b) any partnership (i) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or
(ii) the only general partners of which are such Person or one or more
Subsidiaries of such Person (or any combination thereof).

        "United States" or "U.S." means the United States of America, its fifty
States and the District of Columbia.

        "Welfare Plan" means a "welfare plan", as such term is defined in
Section 3(1) of ERISA.

A-7

--------------------------------------------------------------------------------


SCHEDULE 3.08(a)

1.UCC-1 dated October 19, 2001, in favor of First Access covering One Toyota
7FGU30, S/N 62257, 159 FSV, Gas Powered, Dual Hosting Smart Alarm, Side Shifter
48 inch Forrs.

2.UCC-1 dated March 10, 03 in favor of First Access covering one Toyota 6FGU30
S/N 60749, 171 TSU

3.UCC-1 dated April 8, 2003 in favor of First Access covering used Toyota
Forklift Model 02-6FGU30 S/N: 60749

4.UCC-1 dated April 9, 2003 in favor of Comark Capital Leasing Services covering
office equipment, now or hereafter leased to and/or financed for debtor/lessee
by secured party/lessor, and including all replacements, upgrades and
substitutions hereafter occurring to all of the foregoing equipment and all now
existing and future attachments, parts, accessories and add-ons for all of the
foregoing items and types of equipment, and all proceeds and products thereof.

A-8

--------------------------------------------------------------------------------



Midwest Generation EME LLC
Indebtedness
At November 30, 2003   Schedule 5.01 to the Guarantee

 
  Principal

--------------------------------------------------------------------------------

  Interest

--------------------------------------------------------------------------------

  Total

--------------------------------------------------------------------------------

 
  (Rounded to nearest thousand)

Due to Shareholders:                     Interco Loan-Edison Mission Energy   $
48,640,000   $ 2,420,330   $ 51,060,330    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Total Intercompany Loans   $ 48,640,000   $ 2,420,330   $ 51,060,330    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

A-9

--------------------------------------------------------------------------------
